DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2015/0168618).
Regarding claims 1-4 and 6; Nakajima teaches an infrared shielding body in which film cracking of a dielectric multilayer film is suppressed even under sever conditions [0008].  Nakajma teaches the infrared shielding body, having a wavelength exhibiting a maximum reflectivity in the range of 850nm to 1500nm [0011], which includes a first reflective film and a second reflective film [0032]; the first reflective film and the second reflective film are preferably an alternately laminated body of a high refractive index layer and a low refractive index layer, and in the first reflective film, the low refractive index layer preferably contains polyvinyl alcohol (a) and silicon oxide, and the high refractive index layer preferably contains polyvinyl alcohol (b) having a saponification degree different from that of the polyvinyl alcohol (a) and titanium oxide particles (white layer), from the viewpoint of further enhancing infrared reflectivity [0053].  Nakajima teaches an average particle size of the metal oxide particles (e.g. titanium oxide [0111]) is preferably 100 nm or less [0100].
Nakajima fails to explicitly teach the white layer has a value of L* of 35 to 100, a value of a* of -10 to 0, and a value of b* of -35 to 0 in a L*a*b* color coordinate system of CIE 1976.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, employing white pigments in an amount of 3 to 42% by mass or less, having an average particle diameter of 50 to 300 nm [0020-0023] is suitable for achieving the instant invention, thus achieving the desired L*, a*, and b* values at a specific thickness.  Therefore, the claimed effects and physical properties, i.e. L*, a*, and b* values, would necessarily be achieved by a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
The Examiner makes note that the presence of titanium oxide (white pigment) would necessarily present a white layer.  There is nothing in the claims explicitly requiring a white layer and an infrared-shielding layer to be separate and distinct.  The two layers are not mutually exclusive.
Regarding claim 5; Nakajima teaches an average particle size of the metal oxide is less than 100 nm (overlaps with the claimed range) [0100], and are employed in an amount of 40 to 75 mass % [0143].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.

Allowable Subject Matter
Claims 10, 14-19, and 21 are allowed.
The prior art of record fails to teach a kid comprising a composition for forming an infrared-shielding layer, a composition for forming a white layer which comprises an alkali soluble resin having an acid value of 30 to 120 mgKOH/g, a radically polymerizable compound having a MW of 100 to 1500, and a photopolymerization initiator.  Nakajima teaches the infrared shielding body is suitable for use as a window film, but fails to teach an optical sensor comprising said shielding body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10, 14-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767